MATHEWS, Circuit Judge.
This was an action by appellants againsfappellees. The complaint contained two1 counts entitled, respectively, “First cause of action” and “Second cause of action.” Appellees moved for a summary judgment dismissing the first count. The court heard the motion and, on May 1, 1944, entered the following order: “It is ordered that summary judgment be had by defendants [appellees] on the first cause of action of the complaint herein.”
No judgment was entered. On July 25, 1944, appellants appealed from the order of May 1, 1944. That order was not a final decision, within the meaning of § 128(a) of the Judicial Code, 28 U.S.C.A. § 225 (a), and was not appealable. Wright v. Gibson, 9 Cir., 128 F.2d 865, 867.
Appeal dismissed.